Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 7/27/2022:
Referring to the response to the 35 U.S.C. 103 rejections (arguments: page 14 line 4 to page 17 line 2):  The arguments argue that Saitou does not disclose the claimed “at least one of the management device in the first group and the management device in the second group includes: an abnormality determination unit determining whether or not an abnormality has occurred in an other management device of another group to which the subject management device does not belong among the plural groups based on communication with the other management device via an inter-management communication device for performing communication between the subject management device and the other management device”.  However, Saitou discloses in Figures 1-8 and Sections 0019-0098 wherein each base station includes a control apparatus (claimed “abnormality determination unit”) that is used to detect abnormalities relating to another base station.  Each base station communicates with other base station using the monitoring control station (claimed “inter-management communication device”) of core network, which manages the base stations.  Upon detection of an abnormality by a control apparatus of a base station, monitoring control station performs processes to control the abnormality.  The arguments argue that all cells of Saitou belong to the same frequency band, while the pending application requires a first group with a first frequency band and a second group with a second frequency band.  However, Samardzija et al was used to disclose a first group with a first frequency band and a second group with a second frequency band.  Saitou was just used to disclose that a base station can detect abnormalities in another base station.  By applying Saitou to Samardzija et al: a base station of Samardzija et al of a first group with a first frequency band can detect abnormalities of another base station of Samardzija et al of a second group with a second frequency band, as taught by Saitou.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120196607 to Samardzija et al in view of U.S. Publication No. 20140226512 to Kosugi et al in view of U.S. Publication No. 20120071183 to Saitou, and in further view of U.S. Publication No. 20110194513 to Kim.
Referring to claim 1, Samardzija et al disclose in Figures 1-8 a communication system comprising (specifically, Figure 4 Section 0052):
Plural management devices (eNB1, eNB2 and eNB3) performing communication.
Plural terminal devices (UE11, UE 12, UE13, UE21, UE22, UE23, UE31, UE32, UE33, UE41, UE42, UE43) … performing communication with at least one of the plural management devices.  A group of UE11, UE21, and UE31 each receive respective pilot signals from eNB1, eNB2, and eNB3 in a first frequency uniquely assigned by the CoMP controller to that group of UEs.  A group of UE12, UE22, and UE32 each receive respective pilot signals from eNB1, eNB2, and eNB3 in a second frequency band uniquely assigned by the CoMP controller to that group of UEs.  A group of UE13, UE23, and UE33 each receive respective pilot signals from eNB1, eNB2, and eNB3 in a third frequency band uniquely assigned by the CoMP controller to that group of UEs.  A group of UE14, UE24, and UE34 each receive respective pilot signals from eNB1, eNB2, and eNB3 in a fourth frequency band uniquely assigned by the CoMP controller to that group of UEs.
Wherein, the plural management devices and the plural terminal devices form plural groups, each including at least one management device and at least one terminal device.  
The plural groups include a first group and a second group.  UE11, UE21, and UE31 form a first group with eNB1, eNB2, and eNB3.  UE12, UE22, and UE32 form a second group with eNB1, eNB2, and eNB3.  UE13, UE23, and UE33 form a third group with eNB1, eNB2, and eNB3.  UE14, UE24, and UE34 form a fourth group with eNB1, eNB2, and eNB3.
From among a first frequency band and a second frequency band different from the first frequency band, the first frequency band is assigned as an assigned frequency band of the first group, and the second frequency band is assigned as an assigned frequency band of the second group.  UE11, UE21, and UE31 form a first group with eNB1, eNB2, and eNB3 and is assigned a first frequency band.  UE12, UE22, and UE32 form a second group with eNB1, eNB2, and eNB3 and is assigned a second frequency band.  UE13, UE23, and UE33 form a third group with eNB1, eNB2, and eNB3 and is assigned a third frequency band.  UE14, UE24, and UE34 form a fourth group with eNB1, eNB2, and eNB3 and is assigned a fourth frequency band.
The management device included in the first group and the management device included in the second group each include a respective multi-band communication device (processor 85) performing communication using the first frequency band and the second frequency band.  Processor 85 of eNB1, eNB2, and eNB3 performs functions of eNB1, eNB2, and eNB3.  So, processor 85 of eNB1, eNB2, and eNB3 allows each of eNB1, eNB2, and eNB3 to communicate on the first, second, third, and fourth frequency bands.  For example: eNB1 communicates with UE11 on the first frequency band, UE12 on the second frequency band, UE13 on the third frequency band, and UE14 on the fourth frequency band, and eNB2 communicates with UE21 on the first frequency band, UE22 on the second frequency band, UE23 on the third frequency band, and UE24 on the fourth frequency band.
The terminal device included in the first group and the terminal device included in the second group each include a respective specific communication device (processor 82) performing communication using the assigned frequency bands assigned to the respective groups to which subject terminal devices belong.  Processor 82 of each UE performs the functions of UE.  So, processor 82 allows each UE to communicate with eNB on a respective frequency band.  For example: UE11, UE21, and UE31 each respectively communicate with eNB1, eNB2, and eNB3 on a first frequency band, and UE12, UE22, and UE32 each respectively communicate with eNB1, eNB2, and eNB3 on a second frequency band.  Refer to Sections 0019-0071.
Samardzija et al do not disclose plural terminal devices acquiring information about at least one battery and performing communication with at least one of the plural management devices.
Kosugi et al disclose in Sections 0006-0008, 0037, and 0040 wherein a UE obtains the battery capacity of AP.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include plural terminal devices acquiring information about at least one battery and performing communication with at least one of the plural management devices.  One would have been motivated to do so to allow the UE to determine battery power to facilitate communication with eNB.
Samardzija et al also do not disclose wherein at least one of the management device in the first group and the management device in the second group includes: an abnormality determination unit determining whether or not an abnormality has occurred in an other management device of another group to which the subject management device does not belong among the plural groups based on communication with the other management device via an inter-management communication device for performing communication between the subject management device and the other management device.
Saitou discloses in Figures 1-8 and Sections 0019-0098 wherein each base station includes a control apparatus (claimed “abnormality determination unit”) that is used to detect abnormalities relating to another base station.  Each base station communicates with other base station using the monitoring control station (claimed “inter-management communication device”) of core network, which manages the base stations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one of the management device in the first group and the management device in the second group includes: an abnormality determination unit determining whether or not an abnormality has occurred in an other management device of another group to which the subject management device does not belong among the plural groups based on communication with the other management device via an inter-management communication device for performing communication between the subject management device and the other management device.  One would have been motivated to do so so that BS can determine abnormalities in other BS’s to facilitate data communication among BSs.
Samardzija et al also do not disclose wherein the management device having the abnormality determination unit among the management device in the first group and the management device in the second group includes: an abnormal time communication unit performing communication, when it is determined that the other management device has the abnormality occurred therein, with at least one terminal device in the another group by using the multi-band communication device. 
Kim discloses in Figures 1-8 wherein macro base station determines the signal quality between macro base station and macro terminal.  If the signal quality falls below a threshold, macro base station determines that the quality is poor (claimed “the other management device has the abnormality occurred therein”) and requests handover of macro terminal to pico base station.  Then, pico base station 230 controls the macro terminal using a secondary frequency band f1 of pico base station to hand over to a primary frequency band f2 of pico base station, since the macro terminal communicates with macro base station using primary frequency band f2 (claimed “an abnormal time communication unit performing communication, when it is determined that the other management device has the abnormality occurred therein, with at least one terminal device in the another group by using the multi-band communication device”).  Refer to Sections 0027-0092.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the management device having the abnormality determination unit among the management device in the first group and the management device in the second group includes: an abnormal time communication unit performing communication, when it is determined that the other management device has the abnormality occurred therein, with at least one terminal device in the another group by using the multi-band communication device.  One would have been motivated to do so so that BS can communicate with UE using the frequency band that UE was communicating with an original BS after original BS fails, thereby facilitating data communication.
Referring to claim 2, Samardzija et al disclose in Figures 1-8 wherein:
Each of the management device included in the first group and the management device included in the second group includes: a respective regular management communication unit (processo 85) performing communication with at least one terminal device of the group to which a subject management device belongs in the assigned frequency band of the group to which the subject management device belongs by using the multi-band communication device.  Processor 85 of eNB1, eNB2, and eNB3 performs functions of eNB1, eNB2, and eNB3.  So, processor 85 of eNB1, eNB2, and eNB3 allows each of eNB1, eNB2, and eNB3 to communicate on the first, second, third, and fourth frequency bands.  For example: eNB1 communicates with UE11 on the first frequency band, UE12 on the second frequency band, UE13 on the third frequency band, and UE14 on the fourth frequency band, and eNB2 communicates with UE21 on the first frequency band, UE22 on the second frequency band, UE23 on the third frequency band, and UE24 on the fourth frequency band.
Each of the terminal device included in the first group and the terminal device included in the second group includes: a respective regular terminal communication unit (processor 82) performing communication with the management device of the group to which the subject terminal device belongs in the assigned frequency band of the group to which the subject terminal device belongs by using the specific communication device.  Processor 82 of each UE performs the functions of UE.  So, processor 82 allows each UE to communicate with eNB on a respective frequency band.  For example: UE11, UE21, and UE31 each respectively communicate with eNB1, eNB2, and eNB3 on a first frequency band, and UE12, UE22, and UE32 each respectively communicate with eNB1, eNB2, and eNB3 on a second frequency band.  Refer to Sections 0019-0071.
	Referring to claim 3, Samardzija et al disclose in Figures 1-8 wherein the first frequency band and the second frequency band do not overlap with each other.  The first frequency band, second frequency band, third frequency band, and fourth frequency band do no overlap with one another and are unique (Sections 0049 and 0052). Refer to Sections 0019-0071.
	Referring to claim 5, Samardzija et al do not disclose wherein both of the management device in the first group and the management device in the second group include the abnormality determination unit.
Saitou discloses in Figures 1-8 and Sections 0019-0098 wherein each base station includes a control apparatus (claimed “abnormality determination unit”) that is used to detect abnormalities relating to another base station.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein both of the management device in the first group and the management device in the second group include the abnormality determination unit.  One would have been motivated to do so so that BS can determine abnormalities in other BS’s to facilitate data communication among BSs.
Referring to claim 7, Samardzija et al do not disclose wherein the multi-band communication device performs communication using one of the first frequency band and the second frequency band according to a switch instruction, and among the management devices in the first group and the management devices in the second group, the management device having the abnormality determination unit, when it is determined that the abnormality has occurred in the other management device, includes: a switch instruction unit outputting, to the multi-band communication device, the switch instruction for performing communication by using the assigned frequency band of the another group from among the first frequency band and the second frequency band. 
Kim discloses in Figures 1-8 wherein macro base station determines the signal quality between macro base station and macro terminal.  If the signal quality falls below a threshold, macro base station determines that the quality is poor (claimed “when it is determined that the abnormality has occurred in the other management device”) and requests handover of macro terminal to pico base station.  Then, pico base station 230 controls the macro terminal using a secondary frequency band f1 of pico base station to hand over to a primary frequency band f2 of pico base station, since the macro terminal communicates with macro base station using primary frequency band f2 (claimed “a switch instruction unit outputting, to the multi-band communication device, the switch instruction for performing communication by using the assigned frequency band of the another group from among the first frequency band and the second frequency band”, wherein pico base station supports both the secondary frequency band f1 and the primary frequency band f2).  Refer to Sections 0027-0092.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the multi-band communication device performs communication using one of the first frequency band and the second frequency band according to a switch instruction, and among the management devices in the first group and the management devices in the second group, the management device having the abnormality determination unit, when it is determined that the abnormality has occurred in the other management device, includes: a switch instruction unit outputting, to the multi-band communication device, the switch instruction for performing communication by using the assigned frequency band of the another group from among the first frequency band and the second frequency band.  One would have been motivated to do so so that BS can communicate with UE using the frequency band that UE was communicating with an original BS after original BS fails, thereby facilitating data communication.
Referring to claim 8, Samardzija et al do not disclose wherein at least one of the plural terminal devices included in the communication system includes: a non-specific communication device performing communication by using the assigned frequency band assigned to the another group among the plural groups to which the subject terminal device does not belong.
Kim discloses in Figures 1-8 wherein macro base station determines the signal quality between macro base station and macro terminal.  If the signal quality falls below a threshold, macro base station determines that the quality is poor and requests handover of macro terminal to pico base station.  Then, pico base station 230 controls the macro terminal using a secondary frequency band f1 of pico base station to hand over to a primary frequency band f2 of pico base station, since the macro terminal communicates with macro base station using primary frequency band f2.  So, marco terminal can switch from an assigned secondary frequency band f1 to a primary frequency band f2 (claimed “a non-specific communication device performing communication by using the assigned frequency band assigned to the another group among the plural groups to which the subject terminal device does not belong”).  Refer to Sections 0027-0092.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one of the plural terminal devices included in the communication system includes: a non-specific communication device performing communication by using the assigned frequency band assigned to the another group among the plural groups to which the subject terminal device does not belong.  One would have been motivated to do so so that UE can change between frequency bands during handover.
Referring to claim 10, Samardzija et al do not disclose wherein the subject management device having the abnormality determination unit, responsive to determining that the abnormality has occurred, sets the terminal device included in the another group to which the subject management device does not belong to the assigned frequency band assigned to the group to which the subject management device belongs.
Kim discloses in Figures 1-8 wherein macro base station determines the signal quality between macro base station and macro terminal.  If the signal quality falls below a threshold, macro base station determines that the quality is poor and requests handover of macro terminal to pico base station.  Then, pico base station 230 controls the macro terminal using a secondary frequency band f1 of pico base station to hand over to a primary frequency band f2 of pico base station, since the macro terminal communicates with macro base station using primary frequency band f2.  So, responsive to a handover due to poor quality, marco terminal can switch from an assigned secondary frequency band f1 to a primary frequency band f2 of pico base station, wherein macro terminal originally communicated with a frequency of macro base station before handover and then macro terminal communicates with a frequency of pico base station after handover  (claimed “wherein the subject management device having the abnormality determination unit, responsive to determining that the abnormality has occurred, sets the terminal device included in the another group to which the subject management device does not belong to the assigned frequency band assigned to the group to which the subject management device belongs”).  Refer to Sections 0027-0092.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the subject management device having the abnormality determination unit, responsive to determining that the abnormality has occurred, sets the terminal device included in the another group to which the subject management device does not belong to the assigned frequency band assigned to the group to which the subject management device belongs.  One would have been motivated to do so so that UE can change between frequency bands during handover.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120196607 to Samardzija et al in view of U.S. Publication No. 20140226512 to Kosugi et al, and in further in view of U.S. Publication No. 20120071183 to Saitou.
Referring to claim 12, Samardzija et al disclose in Figures 1-8 a communication system comprising (specifically, Figure 4 Section 0052):
Plural management devices (eNB1, eNB2 and eNB3) performing communication.
Plural terminal devices (UE11, UE 12, UE13, UE21, UE22, UE23, UE31, UE32, UE33, UE41, UE42, UE43) … performing communication with at least one of the plural management devices.  A group of UE11, UE21, and UE31 each receive respective pilot signals from eNB1, eNB2, and eNB3 in a first frequency uniquely assigned by the CoMP controller to that group of UEs.  A group of UE12, UE22, and UE32 each receive respective pilot signals from eNB1, eNB2, and eNB3 in a second frequency band uniquely assigned by the CoMP controller to that group of UEs.  A group of UE13, UE23, and UE33 each receive respective pilot signals from eNB1, eNB2, and eNB3 in a third frequency band uniquely assigned by the CoMP controller to that group of UEs.  A group of UE14, UE24, and UE34 each receive respective pilot signals from eNB1, eNB2, and eNB3 in a fourth frequency band uniquely assigned by the CoMP controller to that group of UEs.
Wherein, the plural management devices and the plural terminal devices form plural groups, each including at least one management device and at least one terminal device.  
The plural groups include a first group and a second group.  UE11, UE21, and UE31 form a first group with eNB1, eNB2, and eNB3.  UE12, UE22, and UE32 form a second group with eNB1, eNB2, and eNB3.  UE13, UE23, and UE33 form a third group with eNB1, eNB2, and eNB3.  UE14, UE24, and UE34 form a fourth group with eNB1, eNB2, and eNB3.
From among a first frequency band and a second frequency band different from the first frequency band, the first frequency band is assigned as an assigned frequency band of the first group, and the second frequency band is assigned as an assigned frequency band of the second group.  UE11, UE21, and UE31 form a first group with eNB1, eNB2, and eNB3 and is assigned a first frequency band.  UE12, UE22, and UE32 form a second group with eNB1, eNB2, and eNB3 and is assigned a second frequency band.  UE13, UE23, and UE33 form a third group with eNB1, eNB2, and eNB3 and is assigned a third frequency band.  UE14, UE24, and UE34 form a fourth group with eNB1, eNB2, and eNB3 and is assigned a fourth frequency band.
The management device included in the first group and the management device included in the second group each include a respective multi-band communication device (processor 85) performing communication using the first frequency band and the second frequency band.  Processor 85 of eNB1, eNB2, and eNB3 performs functions of eNB1, eNB2, and eNB3.  So, processor 85 of eNB1, eNB2, and eNB3 allows each of eNB1, eNB2, and eNB3 to communicate on the first, second, third, and fourth frequency bands.  For example: eNB1 communicates with UE11 on the first frequency band, UE12 on the second frequency band, UE13 on the third frequency band, and UE14 on the fourth frequency band, and eNB2 communicates with UE21 on the first frequency band, UE22 on the second frequency band, UE23 on the third frequency band, and UE24 on the fourth frequency band.
The terminal device included in the first group and the terminal device included in the second group each include a respective specific communication device (processor 82) performing communication using the assigned frequency bands assigned to the respective groups to which subject terminal devices belong.  Processor 82 of each UE performs the functions of UE.  So, processor 82 allows each UE to communicate with eNB on a respective frequency band.  For example: UE11, UE21, and UE31 each respectively communicate with eNB1, eNB2, and eNB3 on a first frequency band, and UE12, UE22, and UE32 each respectively communicate with eNB1, eNB2, and eNB3 on a second frequency band.  Refer to Sections 0019-0071.
Samardzija et al do not disclose plural terminal devices acquiring information about at least one battery and performing communication with at least one of the plural management devices.
Kosugi et al disclose in Sections 0006-0008, 0037, and 0040 wherein a UE obtains the battery capacity of AP.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include plural terminal devices acquiring information about at least one battery and performing communication with at least one of the plural management devices.  One would have been motivated to do so to allow the UE to determine battery power to facilitate communication with eNB.
Samardzija et al also do not disclose wherein at least one of the management device in the first group and the management device in the second group includes: an abnormality determination unit determining whether or not an abnormality has occurred in an other management device of another group to which the subject management device does not belong among the plural groups based on communication with the other management device via an inter-management communication device for performing communication between the subject management device and the other management device.
Saitou discloses in Figures 1-8 and Sections 0019-0098 wherein each base station includes a control apparatus (claimed “abnormality determination unit”) that is used to detect abnormalities relating to another base station.  Each base station communicates with other base station using the monitoring control station (claimed “inter-management communication device”) of core network, which manages the base stations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one of the management device in the first group and the management device in the second group includes: an abnormality determination unit determining whether or not an abnormality has occurred in an other management device of another group to which the subject management device does not belong among the plural groups based on communication with the other management device via an inter-management communication device for performing communication between the subject management device and the other management device.  One would have been motivated to do so so that BS can determine abnormalities in other BS’s to facilitate data communication among BSs.
Referring to claim 13, Samardzija et al disclose in Figures 1-8 wherein:
Each of the management device included in the first group and the management device included in the second group includes: a respective regular management communication unit (processor 85) performing communication with at least one terminal device of the group to which a subject management device belongs in the assigned frequency band of the group to which the subject management device belongs by using the multi-band communication device.  Processor 85 of eNB1, eNB2, and eNB3 performs functions of eNB1, eNB2, and eNB3.  So, processor 85 of eNB1, eNB2, and eNB3 allows each of eNB1, eNB2, and eNB3 to communicate on the first, second, third, and fourth frequency bands.  For example: eNB1 communicates with UE11 on the first frequency band, UE12 on the second frequency band, UE13 on the third frequency band, and UE14 on the fourth frequency band, and eNB2 communicates with UE21 on the first frequency band, UE22 on the second frequency band, UE23 on the third frequency band, and UE24 on the fourth frequency band.
Each of the terminal device included in the first group and the terminal device included in the second group includes: a respective regular terminal communication unit (processor 82) performing communication with the management device of the group to which the subject terminal device belongs in the assigned frequency band of the group to which the subject terminal device belongs by using the specific communication device.  Processor 82 of each UE performs the functions of UE.  So, processor 82 allows each UE to communicate with eNB on a respective frequency band.  For example: UE11, UE21, and UE31 each respectively communicate with eNB1, eNB2, and eNB3 on a first frequency band, and UE12, UE22, and UE32 each respectively communicate with eNB1, eNB2, and eNB3 on a second frequency band.  Refer to Sections 0019-0071.
	Referring to claim 14, Samardzija et al disclose in Figures 1-8 wherein the first frequency band and the second frequency band do not overlap with each other.  The first frequency band, second frequency band, third frequency band, and fourth frequency band do no overlap with one another and are unique (Sections 0049 and 0052). Refer to Sections 0019-0071.
	Referring to claim 15, Samardzija et al do not disclose wherein both of the management device in the first group and the management device in the second group include the abnormality determination unit.
Saitou discloses in Figures 1-8 and Sections 0019-0098 wherein each base station includes a control apparatus (claimed “abnormality determination unit”) that is used to detect abnormalities relating to another base station.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein both of the management device in the first group and the management device in the second group include the abnormality determination unit.  One would have been motivated to do so so that BS can determine abnormalities in other BS’s to facilitate data communication among BSs.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120196607 to Samardzija et al in view of U.S. Publication No. 20140226512 to Kosugi et al in view of U.S. Publication No. 20120071183 to Saitou, and in further view of U.S. Publication No. 20110194513 to Kim.
Referring to claim 16, Samardzija et al do not disclose wherein the multi-band communication device performs communication using one of the first frequency band and the second frequency band according to a switch instruction, and among the management devices in the first group and the management devices in the second group, the management device having the abnormality determination unit, when it is determined that the abnormality has occurred in the other management device, includes: a switch instruction unit outputting, to the multi-band communication device, the switch instruction for performing communication by using the assigned frequency band of the another group from among the first frequency band and the second frequency band. 
Kim discloses in Figures 1-8 wherein macro base station determines the signal quality between macro base station and macro terminal.  If the signal quality falls below a threshold, macro base station determines that the quality is poor (claimed “when it is determined that the abnormality has occurred in the other management device”) and requests handover of macro terminal to pico base station.  Then, pico base station 230 controls the macro terminal using a secondary frequency band f1 of pico base station to hand over to a primary frequency band f2 of pico base station, since the macro terminal communicates with macro base station using primary frequency band f2 (claimed “a switch instruction unit outputting, to the multi-band communication device, the switch instruction for performing communication by using the assigned frequency band of the another group from among the first frequency band and the second frequency band”, wherein pico base station supports both the secondary frequency band f1 and the primary frequency band f2).  Refer to Sections 0027-0092.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the multi-band communication device performs communication using one of the first frequency band and the second frequency band according to a switch instruction, and among the management devices in the first group and the management devices in the second group, the management device having the abnormality determination unit, when it is determined that the abnormality has occurred in the other management device, includes: a switch instruction unit outputting, to the multi-band communication device, the switch instruction for performing communication by using the assigned frequency band of the another group from among the first frequency band and the second frequency band.  One would have been motivated to do so so that BS can communicate with UE using the frequency band that UE was communicating with an original BS after original BS fails, thereby facilitating data communication.
Referring to claim 17, Samardzija et al do not disclose wherein at least one of the plural terminal devices included in the communication system includes: a non-specific communication device performing communication by using the assigned frequency band assigned to the another group among the plural groups to which the subject terminal device does not belong.
Kim discloses in Figures 1-8 wherein macro base station determines the signal quality between macro base station and macro terminal.  If the signal quality falls below a threshold, macro base station determines that the quality is poor and requests handover of macro terminal to pico base station.  Then, pico base station 230 controls the macro terminal using a secondary frequency band f1 of pico base station to hand over to a primary frequency band f2 of pico base station, since the macro terminal communicates with macro base station using primary frequency band f2.  So, marco terminal can switch from an assigned secondary frequency band f1 to a primary frequency band f2 (claimed “a non-specific communication device performing communication by using the assigned frequency band assigned to the another group among the plural groups to which the subject terminal device does not belong”).  Refer to Sections 0027-0092.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one of the plural terminal devices included in the communication system includes: a non-specific communication device performing communication by using the assigned frequency band assigned to the another group among the plural groups to which the subject terminal device does not belong.  One would have been motivated to do so so that UE can change between frequency bands during handover.
Referring to claim 18, Samardzija et al do not disclose wherein the subject management device having the abnormality determination unit, responsive to determining that the abnormality has occurred, sets the terminal device included in the another group to which the subject management device does not belong to the assigned frequency band assigned to the group to which the subject management device belongs.
Kim discloses in Figures 1-8 wherein macro base station determines the signal quality between macro base station and macro terminal.  If the signal quality falls below a threshold, macro base station determines that the quality is poor and requests handover of macro terminal to pico base station.  Then, pico base station 230 controls the macro terminal using a secondary frequency band f1 of pico base station to hand over to a primary frequency band f2 of pico base station, since the macro terminal communicates with macro base station using primary frequency band f2.  So, responsive to a handover due to poor quality, marco terminal can switch from an assigned secondary frequency band f1 to a primary frequency band f2 of pico base station, wherein macro terminal originally communicated with a frequency of macro base station before handover and then macro terminal communicates with a frequency of pico base station after handover  (claimed “wherein the subject management device having the abnormality determination unit, responsive to determining that the abnormality has occurred, sets the terminal device included in the another group to which the subject management device does not belong to the assigned frequency band assigned to the group to which the subject management device belongs”).  Refer to Sections 0027-0092.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the subject management device having the abnormality determination unit, responsive to determining that the abnormality has occurred, sets the terminal device included in the another group to which the subject management device does not belong to the assigned frequency band assigned to the group to which the subject management device belongs.  One would have been motivated to do so so that UE can change between frequency bands during handover.

Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 9:
	U.S. Publication No. 20120196607 to Samardzija et al disclose in Figures 1-8 a communication system comprising: 
A first management device (any of eNB) including: 
A first intermanagement communicator (processor 85 performs all eNB function including intermanagement).
A first management controller (processor 85 performs all eNB function including management).
A first management wireless communicator (not shown but eNB includes a transceiver/antenna to communicate with UE).
A first terminal device (any of UE) including: 
A first terminal wireless communicator (not shown but UE includes a transceiver/antenna to communicate with eNB).
A first terminal controller (processor 82 performs all UE functions).
…
A second management device (any of eNB) including: 
A second intermanagement communicator (processor 85 performs all eNB function including intermanagement).
A second management controller (processor 85 performs all eNB function including management).
A second management wireless communicator (not shown but eNB includes a transceiver/antenna to communicate with UE).
A second terminal device (any of UE) including: 
A second terminal wireless communicator (not shown but UE includes a transceiver/antenna to communicate with eNB).
A second terminal controller (processor 82 performs all UE functions).
…
Wherein the first management device and the first terminal device form a first group initially operating in a first frequency band.
Wherein the second management device and the second terminal device form a second group initially operating in a second frequency band.  A group of UE11, UE21, and UE31 each receive respective pilot signals from eNB1, eNB2, and eNB3 in a first frequency uniquely assigned by the CoMP controller to that group of UEs.  A group of UE12, UE22, and UE32 each receive respective pilot signals from eNB1, eNB2, and eNB3 in a second frequency band uniquely assigned by the CoMP controller to that group of UEs.  A group of UE13, UE23, and UE33 each receive respective pilot signals from eNB1, eNB2, and eNB3 in a third frequency band uniquely assigned by the CoMP controller to that group of UEs.  A group of UE14, UE24, and UE34 each receive respective pilot signals from eNB1, eNB2, and eNB3 in a fourth frequency band uniquely assigned by the CoMP controller to that group of UEs.  UE11, UE21, and UE31 form a first group with eNB1, eNB2, and eNB3.  UE12, UE22, and UE32 form a second group with eNB1, eNB2, and eNB3.  UE13, UE23, and UE33 form a third group with eNB1, eNB2, and eNB3.  UE14, UE24, and UE34 form a fourth group with eNB1, eNB2, and eNB3.  Refer to Sections 0019-0071.
Samardzija et al do not disclose a first terminal device including: … a first battery; …; a second terminal device including: … a second battery; … ; store battery information.
U.S. Publication No 20090279508 to Tod et al disclose in Section 0022 wherein mobile terminals include batteries.  
Samardzija et al also do not disclose wherein the communication system is configured to perform a monitoring process including: send an operation confirmation signal from the first management device to the second management device, determine that an operation response signal is received by the first management device from the second management device, determine that the operation response signal is NOT normal …
U.S. Publication No. 20190215750 to Xu et al disclose in Section 0238 wherein base station 1 transmits a message to check the connection to base station 2, and base station 2 transmits an error response message to base station 1 if the connection is not functional. 

However, none of the prior art disclose the limitations “… set the first terminal wireless communicator to the second frequency band, send a transmission instruction signal, determine that a transmission response signal is received, … , and determine that all terminal devices are processed.”, and can be logically combined with Samardzija et al, Tod et al, and Xu et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20060039318 to Oh et al disclose in Figures 1-8 wherein a base stations groups UEs into a slow group and a fast group, and allocates frequency bands to each of the slow group and the fast group respectively. Refer to Sections 0032-0097.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
August 3, 2022